MEMORANDUM DECISION                                                            FILED
Pursuant to Ind. Appellate Rule 65(D),                                    May 25 2016, 9:04 am

this Memorandum Decision shall not be                                          CLERK
                                                                           Indiana Supreme Court
regarded as precedent or cited before any                                     Court of Appeals
                                                                                and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE
D.S. II
New Castle, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

D.S. II,                                                 May 25, 2016
Appellant,                                               Court of Appeals Case No.
                                                         33A05-1602-PO-246
        v.                                               Appeal from the Henry Circuit
                                                         Court
M.C.,                                                    The Honorable Kit C. Dean Crane,
Appellee                                                 Judge
                                                         Trial Court Cause No.
                                                         33C02-1510-PO-162



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 33A05-1602-PO-246 | May 25, 2016                 Page 1 of 5
[1]   D.S. appeals the judgment of the trial court denying his petition for a protective

      order against M.C. Finding no error, we affirm.


                                                    Facts
[2]   D.S. is an inmate at the New Castle Correctional Facility. On October 26,

      2015, he filed a petition requesting that the trial court enter a protective order

      against M.C., who is apparently an employee of the New Castle Correctional

      Facility working in the law library. Appellant’s App. p. 7. D.S. alleged that

      M.C. was stalking him. In support of this allegation, D.S. claimed that M.C.

      had stolen documents from him on two occasions. Id. at 6. The next day, the

      trial court issued an order summarily denying D.S.’s petition. D.S. filed a

      motion to correct error, which the trial court denied on December 28, 2015.

      D.S. now appeals.


                                   Discussion and Decision
[3]   Though the trial court gave no reason for its denial of D.S.’s petition, this Court

      may affirm the trial court’s ruling if it is sustainable on any legal basis in the

      record. Williams v. State, 819 N.E.2d 381, 385 (Ind. Ct. App. 2004). After

      reviewing D.S.’s petition, we have no trouble concluding that the trial court did

      not err in denying it.


[4]   We believe that it is prudent for courts to avoid meddling in the internal affairs

      of the Department of Correction whenever possible.

              The supervision, control, and administration of prisons and
              prisoners generally are not matters within the authority of the
      Court of Appeals of Indiana | Memorandum Decision 33A05-1602-PO-246 | May 25, 2016   Page 2 of 5
              courts, but of prison administrators who possess considerable
              discretion in the regulation of internal institutional affairs. Wide-
              ranging deference is to be accorded by the courts to the decisions
              of prison administrators, with regard to the administration of
              their institutions, and their discretion should not be interfered
              with by the courts in the absence of abuse or unless exercised
              unlawfully, arbitrarily, or capriciously.


              Accordingly, absent a deprivation of constitutional rights, courts
              should not interfere in the internal administration of prisons, and
              should do so only in an unusual exigency where it appears that
              there is a likelihood that some oppression or injustice is occurring
              and that it would be unconscionable not to examine the alleged
              grievance.


      67A C.J.S. Prisons § 8 (citations omitted).


[5]   Consequently, this Court will normally require prisoners to exhaust their

      administrative remedies before they are allowed access to the courts. Higgason

      v. Lemmon, 818 N.E.2d 500, 503 (Ind. Ct. App. 2004). “This policy avoids

      premature litigation, permits the compilation of an adequate record for judicial

      review, and affords agencies the opportunity and autonomy to correct their own

      errors.” Id.


[6]   Here, D.S. seeks a protective order against M.C., an employee of the prison,

      who D.S. alleges stole documents from him on two separate occasions.

      Appellant’s App. p. 6. D.S. asserts that he is entitled to a protective order




      Court of Appeals of Indiana | Memorandum Decision 33A05-1602-PO-246 | May 25, 2016   Page 3 of 5
      because he believes these incidents amount to “stalking.” 1 While we certainly

      question whether this would qualify as prima facie evidence of stalking, we do

      not believe that the issue needs to be addressed because there is no indication

      from the record that D.S. made any attempt to bring this issue to the attention

      of appropriate prison personnel.2


[7]   Although not in the record, this Court has previously taken note of the Offender

      Grievance Process (OGP) available to all individuals confined in the Indiana

      Department of Correction. Adams v. ArvinMeritor, Inc., 48 N.E.3d 1, 10 (Ind.

      Ct. App. 2015). This is a three-step process that we have explained as follows:

               The offender must first attempt to informally resolve the issue by
               discussing it with a staff member within five working days. If the
               issue cannot be informally resolved, the offender may proceed to
               the formal process by submitting a written form to the Executive



      1
        The Indiana Civil Protection Order Act is meant to promote the protection and safety of all victims of
      domestic violence. Ind. Code § 34-26-5-1; Fox v. Bonam, 45 N.E.3d 794, 798 (Ind. Ct. App. 2015). Domestic
      violence includes stalking as defined by Indiana Code section 35-45-10-1. Ind. Code § 34-6-2-34.5. That
      section defines “stalk” as “a knowing or an intentional course of conduct involving repeated or continuing
      harassment of another person that would cause a reasonable person to feel terrorized, frightened, intimidated,
      or threatened and that actually causes the victim to feel terrorized, frightened, intimidated, or threatened.”
      I.C. § 35-45-10-1. “Harassment” is defined as “conduct directed toward a victim that includes but is not
      limited to repeated or continuing impermissible contact that would cause a reasonable person to suffer
      emotional distress and that actually causes the victim to suffer emotional distress.” I.C. § 35-45-10-2. And
      “‘impermissible contact’ includes but is not limited to knowingly or intentionally following the victim.” I.C.
      § 35-45-10-3. Here, D.S. has only alleged that M.C. stole from him on two separate occasions. He has not
      alleged that M.C. has followed him or otherwise engaged in unwanted contact.
      2
        We also note that Indiana Code section 34-58-1-2 directs a trial court to dismiss complaints or petitions filed
      by inmates if it determines that the claims are frivolous or that the inmate has failed to state a claim upon
      which relief may be granted. From the face of D.S.’s petition, it appears as though the trial court could have
      found his claim deficient for both reasons. See Smith v. Donahue, 907 N.E.2d 553, 555 (Ind. Ct. App. 2009)
      (holding that an inmate’s claims were frivolous and were not claims upon which relief could be granted when
      they simply amounted to legal conclusions and failed to inform the court of the operative facts). If a trial
      court wishes to dismiss an inmate’s complaint for this reason, “the court shall enter an order explaining why
      the claim may not proceed.” I.C. § 34-58-1-3.

      Court of Appeals of Indiana | Memorandum Decision 33A05-1602-PO-246 | May 25, 2016                   Page 4 of 5
              Assistant of the facility within twenty working days from the
              event triggering the concern. If the form is in compliance with
              the OGP, the Executive Assistant accepts and logs the form as a
              grievance and assigns a case number. If the grievance is still not
              resolved in a manner that satisfies the offender or if he does not
              receive a response within twenty-five working days after
              submitting the grievance, the offender may file an appeal to the
              DOC’s Grievance Manager.


      Id.


[8]   There is no indication from the record that D.S. attempted to engage this

      process. He does not claim to have filed a grievance and it does not appear that

      he has taken any action to bring his concerns to the attention of anyone at the

      prison. We decline to insert ourselves into a dispute between an inmate and an

      employee of a prison absent any indication that the administration of the prison

      has been given an opportunity to address the issue. We simply do not have an

      adequate record to review the issue and the administration has not been given

      an opportunity to correct any errors it may have made.


[9]   The judgment of the trial court is affirmed.


      May, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 33A05-1602-PO-246 | May 25, 2016   Page 5 of 5